Citation Nr: 0736354	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-29 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for a right shoulder 
bursitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  (The claims on appeal were adjudicated 
in October 1998, three of which were appealed to the Board 
and denied as not well grounded in September 2000.  Because 
of the enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 &Supp. 2007)), which eliminated the 
requirement that a claimant submit a well-grounded claim, the 
RO chose to readjudicate all four claims in June 2002 without 
regard to the prior denials.  The Board will do likewise.)

The veteran requested that he be afforded a hearing at the 
time he filed his notice of disagreement in July 2002.  The 
veteran withdrew his request for a hearing in a July 2007 
statement.  Consequently, the Board will adjudicate the claim 
based on the evidence of record.  38 C.F.R. § 20.704(e) 
(2007).  


FINDINGS OF FACT

1.  The veteran does not have a right knee disability that is 
attributable to military service.  

2.  The veteran does not have a back disability that is 
attributable to military service.  

3.  The veteran does not have a currently diagnosed 
disability of the right hip.

4.  The veteran does not have right shoulder bursitis that is 
attributable to military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2007).


2.  The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2007).

3.  The veteran does not have a right hip disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

4.  The veteran does not have right shoulder bursitis that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's complete service medical records were 
unavailable due to possible destruction in a fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Nevertheless, the veteran's March 1944 entrance 
examination and May 1946 separation examination were 
associated with the claims file.  The entrance examination 
did not reveal any musculoskeletal defects.  The separation 
examination similarly did not reveal any musculoskeletal 
defects and the examiner noted that the veteran did not 
report any wound, injury or disease incurred in the line of 
duty.  

Private treatment reports from W. Kemper, M.D., dated from 
February 1969 to November 1996 included a normal physical 
examination in June 1970.  A February 1969 physical 
examination was noted to be normal.  The veteran was seen in 
November 1977 for a painful, sore, stiff, and swollen right 
knee.  The examiner noted that the veteran injured his right 
knee earlier in November 1977.  He was treated with Motrin 
and heat.  The veteran reported lumbar spine pain in 
March 1979.  The veteran reported that his back was "giving 
him trouble" in July 1985.  The veteran was assessed with 
lumbosacral strain in March 1988.  An October 1993 physical 
examination was noted to be unremarkable.  

Private treatment reports from Caritas Health Services dated 
from August 1981 to April 1982 and Associated in Dermatology 
dated from May 1983 to October 1998 are unrelated to the 
issues on appeal.  

Associated with the claims file are private treatment reports 
from M. Hess, M.D., dated from March 1997 to January 1999.  
X-rays of the lumbar spine obtained in March 1998 revealed 
that the bony structure was somewhat demineralized from 
osteoporosis compatible with age and some minimal anterior 
osteophyte which was not overly unusual for age with no acute 
process otherwise identified.  A computed tomography (CT) 
scan of the lumbar spine from L-3 to S-1 revealed no disc 
herniations and moderate posterior degenerative arthrosis in 
the facet joints, which was noted to not be unusual for the 
veteran's age.  X-rays of the knees revealed no osseous or 
articular abnormalities.   The veteran was seen for 
complaints of pain in his low back and knees in December 
1998.  X-rays of the knees revealed very little if any 
degenerative changes.  X-rays of the pelvis showed that the 
veteran's hips were well maintained.  X-rays of the lumbar 
spine revealed degenerative disc disease and spurring at L4-
L5.  Dr. Hess diagnosed the veteran with degenerative disc 
disease at L4-L5 and patellofemoral pain in both knees, right 
worse than left.  

The veteran submitted a statement from R.M., a fellow service 
member, in January 2000.  R.M. reported that the veteran 
sustained an injury to his right knee in service after 
stepping into a hole and twisting his right knee in October 
1944.  He reported that he was unsure if the veteran sought 
treatment.  He said the veteran also fell down in Germany and 
injured his back while crossing a stream in April 1945.  He 
said the veteran did not request time off and that he 
continued with his duties.  R.M. also reported a Jeep 
accident in which he, the veteran, and other members of their 
squad received some aches, pains, and bruises.  He said no 
one was treated by the medics at that time.  

Associated with the claims file are private treatment reports 
from A. Roth, M.D., dated from July 2001 to April 2007.  The 
reports include letters dated in May 2002 and April 2007.  A 
July 2001 entry reveals evaluation and treatment for 
bilateral knee pain.  X-rays revealed diffuse arthritic 
changes but the joint spaces were fairly well maintained.  
The right knee showed deformity in the proximal tibia area 
consistent with an old fracture.  Dr. Roth said the veteran 
could not recall that type of trauma.  He said the veteran's 
symptomatology was most likely related to an inflammatory 
process and some arthritis.  He said the veteran did not 
appear to have significant end-stage arthritis.  In the May 
2002 letter, Dr. Roth reported that the veteran described an 
incident in 1944 while he was in service in which he stepped 
into a hole and twisted his right leg, which resulted in 
swelling and pain.  He said the x-rays of the right knee and 
proximal tibia confirmed that there was a former fracture in 
the proximal shaft of the tibia.  The veteran denied trauma 
to that area at any other time.  Dr. Roth reported that he 
was unable to determine the exact age of the findings and 
could only say that they were consistent with an old 
fracture.  He said the veteran developed severe arthritis in 
his right knee and that the injury in service could have 
increased the strain on the knee joint causing the arthritis 
to accelerate earlier than it might have ordinarily.  He said 
the veteran had ongoing problems with his knee for many 
years.  A treatment note dated in July 2002 revealed 
complaints of right knee pain.  Dr. Roth said that it 
appeared that the veteran's problems were related to 
recurrent symptoms from his arthritis and synovitis of the 
right knee.  The veteran underwent two Synvisc injections in 
July 2002.  The veteran was seen for a follow-up for his 
right knee in September 2002.  The April 2007 letter included 
findings similar to those reported in the May 2002 letter. 

The veteran was afforded a VA spine examination in May 2003.  
The examiner reviewed the claims file, including the 
veteran's claim that he was hurt his back running from enemy 
fire in Germany.  The veteran reported that he hit his back 
and twisted it and landed on a rock.  He said he had back 
trouble on and off over the years.  X-rays of the lumbar 
spine revealed L4-5 degenerative disc disease.  The examiner 
diagnosed the veteran with degenerative changes of the lumbar 
spine likely age-related.  

The RO attempted to obtain outpatient treatment reports from 
the Louisville VA Medical Center (VAMC) in November 2004 and 
August 2005.  No records were found on either occasion.  

The veteran was afforded a VA joint examination in January 
2006.  The examiner reviewed the veteran's claims file.  The 
veteran reported knee pain, shoulder pain, and hip pain.  He 
noted that the veteran did not report any injuries incurred 
in the line of duty at the time of his May 1948 separation 
examination and no musculoskeletal defects were found at that 
time.  He noted that private treatment reports contained in 
the claims file reveal that the veteran had a normal physical 
examination in 1969 but in the 1970s was seen for complaints 
of knee pain.  The veteran reported that he inadvertently 
stepped in a hole while carrying a motor launcher while in 
service.  He said he did not seek medical attention at that 
time and he did not believe that he dislocated his knee.  The 
veteran reported that he believed he had bursitis of the 
right shoulder due to carrying heavy gear while in the 
military.  He reported pain in his shoulder from time to 
time.  The veteran reported that he had hip pain which flares 
up from time to time.  He said the hip condition felt like 
bursitis.  He said he believed that the hip condition was 
related to military service.  X-rays of the knees revealed 
mild degenerative joint disease of both knees.  X-rays of the 
shoulders revealed bursitis, tendonitis, and degenerative 
joint disease of the left shoulder and moderate degenerative 
joint disease of the right shoulder.  X-rays of the hips were 
normal.  The examiner diagnosed the veteran with mild 
degenerative joint disease of the knees, moderate 
degenerative joint disease of the right shoulder, and 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic disorder of the hips.  The examiner opined 
that it was less likely than not that the veteran's right 
knee disability, right hip disability, and right shoulder 
disability were related to in-service injuries.  He said the 
rationale for his opinion was that there was insufficient 
clinical evidence to provide a diagnosis of a hip disability 
and he was therefore unable to link a current disability to 
an injury or service-related occurrence.  He said that the 
right and left knee showed that the veteran had mild 
degenerative joint disease which was equal and symmetric 
bilaterally.  He said that this was consistent with age-
related osteoarthritis of the knees.  He said it would seem 
that if the veteran had arthritis of the right knee that was 
related to the injury the veteran described, the arthritis 
would be more prominent in the right knee but that the 
arthritis was mild and equal.  He said a similar situation 
was noted with the shoulders.  He said the veteran reported 
carrying heavy weapons on his right shoulder which would 
suggest that there should be degenerative joint disease only 
in the right shoulder.  He said, in fact, that the veteran 
had degenerative joint disease in both shoulders.  The 
examiner concluded that the x-ray findings in combination 
with a lack of evidence in the veteran's military records in 
combination with the fact that the veteran's symptoms 
appeared so many years after his separation from service 
provides a body of evidence that gives rise to his opinion 
that it was less likely than not that the veteran's claimed 
disabilities were related to military service.  

The veteran was afforded a VA spine examination in January 
2006.  The examiner reviewed the veteran's claims file.  The 
veteran reported low back pain dating back to 1944.  The 
examiner noted that the veteran did not report any injuries 
incurred in the line of duty at the time of his May 1948 
separation examination and no musculoskeletal defects were 
found at that time.  X-rays revealed degenerative disc 
disease at L4-L5 and no evidence of prior fracture.  The 
impression was degenerative disc disease at L4-L5 and 
generalized degenerative joint disease not uncommon for age.  
The examiner opined that it was less likely than not that the 
veteran's lumbar spine disability was related to military 
service.  The rationale was that after a review of the 
veteran's imaging studies, the findings were thought to be 
more consistent with age-related findings rather than a 
traumatic injury.  The examiner noted that a review of the 
veteran's medical records did not support a traumatic injury 
sustained while in the military which would give rise to the 
current spine disability.  He said if the veteran were to 
have sustained a significant enough injury in the 1940s to 
give rise to the current spine disability, the current 
findings seen on imaging studies would be more severe.  He 
noted that the time of presentation of back pain was numerous 
years after separation from the military.  He concluded that 
it was his opinion that if the veteran suffered a significant 
spine injury in regard to the discs or vertebral structures, 
the injury would have caused problems sooner after the 
veteran's separation from service than it appears to have 
based on a review of the private treatment reports in the 
claims file.  

Analysis

As a preliminary matter, the Board notes that in September 
1998, the RO made an administrative determination that the 
veteran's service medical records (SMRs) were not available 
from the National Personnel Records Center (NPRC).  Under 
such circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  VA is also under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).

The Board observes that the RO made an initial attempt to 
retrieve the veteran's SMRs from the NPRC in April 1953.  The 
RO requested only the entrance examination, separation 
examination, and records pertaining to dental treatment.  The 
RO requested the veteran to complete a NA Form 13075, 
Questionnaire About Military Service in May 1998.  The NPRC 
responded in September 1998 that no medical records were on 
file for the veteran.  The NPRC noted that if such records 
had been stored at the Records Center, they would have been 
stored in an area that had been damaged by fire.  The NPRC 
reported that sick reports of the 259th Infantry Regiment for 
the time period from October 1, 1944, to October 31, 1944, 
and morning reports of the same unit from November 1, 1944, 
to December 31, 1944, and from February 1, 1945, to April 30, 
1945, did not include any remarks regarding the veteran.  As 
noted previously, the veteran's entrance examination and 
separation examination are of record.  In a September 1998 
letter the veteran was asked to provide any SMRs in his 
possession.  In an August 2001 letter the veteran was 
informed that he could provide his own statements or 
statements from others describing his physical disability 
symptoms.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Right Knee Disability

The veteran's May 1946 separation examination did not reveal 
any defects of the veteran's musculoskeletal system nor did 
the veteran report any wound, injury or disease incurred in 
the line of duty at that time.  The veteran submitted a 
January 2000 statement from R.M., which indicates that the 
veteran stepped in a hole and injured his knee in October 
1944.  The NPRC searched sick reports for the period from 
October 1, 1944, to October 31, 1944, and did not find any 
remarks regarding the veteran.  Private treatment reports 
from Dr. Kemper reveal that the veteran was seen in November 
1977 for a painful, sore, stiff, and swollen right knee 
following an injury to his knee.  Dr. Hess diagnosed the 
veteran with patellofemoral pain of both knees in December 
1998.  In a March 2002 letter Dr. Roth reported that the 
veteran described an incident in 1944 while he was in service 
in which he stepped into a hole and twisted his right leg 
which resulted in swelling and pain.  He said the x-rays of 
the right knee and proximal tibia confirmed that there was a 
former fracture in the proximal shaft of the tibia.  The 
veteran denied trauma to that area at any other time.  Dr. 
Roth reported that he was unable to determine the exact age 
of the findings and could only say that they were consistent 
with an old fracture.  He said the veteran developed severe 
arthritis in his right knee and that the injury in service 
could have increased the strain on the knee joint causing the 
arthritis to accelerate earlier than it might have 
ordinarily.  He said the veteran had ongoing problems with 
his knee for many years.  The January 2006 VA examiner opined 
that it was less likely than not that the veteran's right 
knee disability was related to in-service injuries.  He said 
that x-rays of the veteran's right and left knee showed that 
the veteran had mild degenerative joint disease which was 
equal and symmetric bilaterally.  He said that this finding 
was consistent with age-related osteoarthritis of the knees.  
He said it would seem that if the veteran had arthritis of 
the right knee which was related to the injury the veteran 
described, the arthritis would be more prominent in the right 
knee but that the arthritis was mild and equal.  

Dr. Roth did not provide an opinion specifically linking the 
veteran's current knee arthritis to service.  Furthermore, 
Dr. Roth reported that the veteran had an old fracture of the 
proximal shaft of the tibia.  The veteran and R.M. reported 
that the veteran twisted his knee in service.  There is no 
evidence nor has the veteran indicated that he fractured his 
right leg in service.  The records from Dr. Kemper reveal 
that the veteran injured his right knee in November 1977.  
Finally, the VA examiner specifically opined that it was 
unlikely that the veteran's right knee disability was related 
to in-service injuries and he provided a complete rationale 
for his opinion.  None of the veteran's private physicians 
provided any opinion linking the veteran's right knee 
disability to his military service.  In short, there is no 
competent evidence of arthritis of the knees within a year of 
the veteran's separation from service, and no competent 
evidence linking any current arthritis of the knees to the 
veteran's military service.  Even though the veteran twisted 
his knee in service, as he has reported, the medical opinion 
evidence does not support the conclusion that the in-service 
injury resulted in any chronic disability.  Rather, the 
separation examination and post-service treatment records 
tend to support the VA examiner's conclusion that the current 
disability did not have its genesis in service.  The 
preponderance of the evidence is against the claim.

Back Disability

The veteran's May 1946 separation examination did not reveal 
any defects of the veteran's musculoskeletal system nor did 
the veteran report any wound, injury or disease incurred in 
the line of duty at that time.  The veteran submitted a 
January 2000 statement from R.M., which indicates that the 
veteran fell and injured his back while jumping across a 
stream in Germany in April 1945.  The private treatment 
reports from Dr. Kemper reveal that the veteran reported 
lumbar spine pain in March 1979 and he said his back was 
"giving him trouble" in July 1985.  The veteran was 
assessed with lumbosacral strain in March 1988.  Dr. Hess 
diagnosed the veteran with degenerative disc disease at L4-L5 
in December 1998.  The May 2003 VA examiner diagnosed the 
veteran with degenerative changes of the lumbar spine that 
were likely age-related.  The January 2006 VA examiner 
diagnosed the veteran with degenerative disc disease at L4-L5 
and generalized degenerative joint disease not uncommon for 
his age.  The examiner opined that it was less likely than 
not that the veteran's lumbar spine disability was related to 
military service.  The rationale was that after a review of 
the veteran's imaging studies, the findings were thought to 
be more consistent with age-related findings rather than a 
traumatic injury.  The examiner noted that a review of the 
veteran's medical records did not support a traumatic injury 
sustained while in the military that would give rise to the 
current spine disability.  He said if the veteran were to 
have sustained a significant enough injury in the 1940s to 
give rise to the current spine disability, the current 
findings seen on imaging studies would be more severe.  He 
noted that the time of presentation of back pain was years 
after separation from the military.  He concluded that it was 
his opinion that if the veteran suffered a significant spine 
injury in regard to the discs or vertebral structures, the 
injury would have caused problems sooner after the veteran's 
separation from service than it appears to have.  None of the 
veteran's private physicians provided any opinion linking the 
veteran's back disability to his military service.  
Additionally, there is no competent evidence of arthritis of 
the spine within a year of the veteran's separation from 
service, and no competent evidence linking any current 
degenerative joint disease to the veteran's military service, 
including the injury he sustained when jumping the stream.  
The preponderance of the evidence is against the claim.

Right Hip Disability

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of a current disability.  Without medical evidence 
of a current disability, the analysis ends, and the claim 
must be denied.  The veteran's separation examination 
revealed that the veteran had no musculoskeletal defects.  
Private treatment reports from Dr. Hess dated in December 
1998 included x-rays of the pelvis which showed that the 
veteran's hips were well-maintained.  At the time of the 
January 2006 VA examination x-rays of the right hip were 
normal.  The examiner concluded that there was insufficient 
clinical evidence to warrant a diagnosis of any acute or 
chronic disorder of the right hip.  Absent a current 
diagnosis of disability, an award of service connection is 
not warranted.  The preponderance of the evidence is against 
the claim.

Right Shoulder Bursitis

The private treatment reports of record are silent for 
treatment for or a diagnosis of right shoulder bursitis.  The 
January 2006 examiner diagnosed the veteran with moderate 
degenerative joint disease of the right shoulder.  The 
examiner opined that it was less likely than not that the 
veteran's right shoulder disability was related to in-service 
injuries.  He said the veteran reported carrying heavy 
weapons on his right shoulder which would indicate that there 
should be degenerative joint disease only in the right 
shoulder.  He said, in fact, that the veteran had 
degenerative joint disease in both shoulders.  The examiner 
concluded that the x-ray findings in combination with a lack 
of evidence in the veteran's military records in combination 
with the fact that the veteran's symptoms appeared so many 
years after his separation from service provides a body of 
evidence that gives rise to his opinion that it was less 
likely than not that the veteran's claimed disability was 
related to military service.  None of the veteran's private 
physicians provided any opinion linking any right shoulder 
bursitis to his military service.  In short, there is no 
competent evidence linking any current bursitis to the 
veteran's military service.  The preponderance of the 
evidence is against the claim.

Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims for service connection in 
a letters dated in August 2001, October 2003, and 
November 2006.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, by way of letters dated 
in November 2006 and an April 2007 supplemental statement of 
the case, the veteran was told of the criteria used to award 
disability ratings and the criteria for assigning an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  No such issues are now before the Board.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained the available service medical records, private 
treatment reports, and VA treatment reports.  The veteran was 
afforded several VA examinations.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contention that service connection for a right 
knee disability, a back disability, a right hip disability, 
or right shoulder bursitis should be granted.  


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for bursitis of the right 
shoulder is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


